--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Lithium Technology Corporation 8-K [lithium-8k_0406.htm]
 
Exhibit 10.31
 
 

[ex10_31-logo.jpg]  
Lithium Technology Corporation
5115 Campus Drive
19462 Plymouth Meeting, PA

 
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT
WITH RESPECT TO THE SECURITIES UNDER SUCH ACT EXCEPT PURSUANT TO AN EXEMPTION
FROM REGISTRATION AVAILABLE UNDER SUCH ACT.
 
AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE
 
As of December 30, 2010
 


 
€ ___________
 
FOR VALUE RECEIVED, the undersigned, LITHIUM TECHNOLOGY CORPORATION, a Delaware
corporation, with an address at 5115 Campus Drive, Plymouth Meeting, PA,
19462  (the “Company”), hereby promises to pay to the order of _____________,
with an address at ________________ (together with its successors and permitted
assigns, the “Holder”), in accordance with the terms hereinafter provided, the
aggregate principal amount of _______________ Euros (€ ____________ ) together
with all accrued but unpaid interest, all as provided in this Convertible
Promissory Note (as the same may be supplemented, modified, amended or restated
from time to time in the manner provided herein, the “Note”).  As used herein,
“$” and “Dollars” shall mean dollars in the lawful currency of the United States
of America (the “U.S.”), and “€” and “Euros” shall mean euros in the lawful
currency of the European Union.
 
This Note replaces that certain Convertible Promissory Note (the “Replaced
Note”) dated July 8, 2008 (the “Issuance Date”), issued by the Company in favor
of the Holder.  Upon the Issuance Date, all of the terms and conditions set
forth in the Replaced Note (including, without limitation, all representations
and warranties, covenants, events of default thereunder and all the terms and
amounts of indebtedness outstanding thereunder, and all repayment and interest
provisions in respect thereof), as such terms exist immediately prior to giving
effect to this Note, are amended and restated in their entirety hereby.
 
Beginning on the Issuance Date, the outstanding principal balance of this Note
shall bear interest at a rate equal to 9.0% per annum and shall not be payable
in cash. Interest shall be computed on the basis of a 360-day year of twelve
30-day months, shall be compounded annually and, unless otherwise converted
pursuant to Article II hereof, shall be payable in full on the Maturity Date (as
hereinafter defined).  Notwithstanding anything to the contrary set forth in
this Note, the interest payable hereunder shall not exceed the maximum rate of
interest permissible under any applicable law.  Any amounts paid in cash will be
applied first to pay accrued interest and then in reduction of the principal
hereunder.
 
The outstanding principal balance of this Note shall be due and payable in its
entirety on July 1, 2013 (such date, the “Maturity Date”).  Subject to the
Company’s right to exercise the Conversion Option pursuant to any other
provision hereof, principal amounts due hereunder shall be payable in Euros in
immediately available funds, at the address of the Holder first set forth above
or at such other place, or by wire transfer of funds to such account of the
Holder, as the Holder may designate from time to time in writing to the
Company.  This Note may, without prior consent of the Holder, be prepaid by the
Company in whole or in part at any time without premium or penalty.
 
 
Page 1 of 10

--------------------------------------------------------------------------------

 
 
Article I
Transfer; Replacement
 
1.1.           Payment on Non-Business Days.  Whenever any payment to be made
hereunder shall be due on a date which is not a Business Day, such payment shall
be due on the next succeeding Business Day and such next succeeding Business Day
shall be included in the calculation of the amount of accrued interest
hereunder.  For purposes of this Note, “Business Day” shall mean any day, other
than any Saturday, Sunday or a public holiday under the laws of the State of
Pennsylvania, the State of Delaware or the State of New York.
 
1.2.           Transfer.  The Holder may at any time with the written consent of
the Company assign, transfer or sell, or pledge, hypothecate or otherwise grant
as security, this Note.
 
1.3.           Replacement.  Upon receipt of a duly executed and notarized
written affidavit from the Holder (certified by a duly authorized and incumbent
officer of the Holder) confirming the loss, theft or destruction of the original
of this Note (or any replacement original hereof), and without requiring an
indemnity bond or other security, or, in the case of the mutilation of such
original Note, upon surrender and cancellation of such mutilated Note, the
Company shall issue a replacement original Note in lieu of such lost, stolen,
destroyed or mutilated Note, which replacement Note, for the avoidance of doubt,
shall evidence the same (and not any additional or different) indebtedness as
evidenced by such lost, stolen, destroyed or mutilated Note.
 
Article II
Conversion
 
2.1.           Voluntary Conversion Option.
 
(a)           The outstanding principal amount of this Note and any interest
outstanding hereunder shall be convertible (in whole or in part), at the option
(the “Voluntary Conversion Option”) of the Holder, at any time until the
Maturity Date (the “Conversion Period”), into such number of the Company’s
shares of common stock, $0.01 par value per share (the “Common Stock”), equal to
the quotient (rounded upward to the nearest whole share of Common Stock) of (A)
the amount of unpaid principal and interest outstanding hereunder being
converted from Euros into Dollars based upon an exchange rate of  0.63910 Euros
per one Dollar, the Issuance Date exchange rate, divided by (B) the Conversion
Price (as hereinafter defined) per share of Common Stock then in effect (such
shares of Common Stock being the “Conversion Securities”); provided, that the
maximum number of Conversion Securities available under the Voluntary Conversion
Option shall be as set forth in Exhibit A.  For purposes hereof, “Conversion
Price” shall mean $0.04, as such price shall be appropriately adjusted (as
determined in good faith by the Chief Financial Officer, Chief Accounting
Officer or equivalent officer of the Company) from time to time in the event of
any equity split, dividend, recapitalization, reclassification or similar event
by the Company with respect to its equity securities.
 
(b)           The Holder may, at any time and from time to time during the
Conversion Period, exercise the Voluntary Conversion Option. To convert this
Note (in whole or in part) in accordance with Section 3.1(a), the Holder shall
deliver written notice of such exercise, substantially in the form of Exhibit B
to this Note, with appropriate insertions (the “Voluntary Conversion Notice”),
to the Company at its address as set forth herein.  The date upon which the
conversion shall be effective (the “Conversion Date”) shall be deemed to be the
date set forth therefore in the Voluntary Conversion Notice. Within five
Business Days after the date of delivery of the Conversion Notice to the Holder,
the Company shall deliver to the Holder (the date of such delivery, the
“Delivery Date”) one or more certificates representing the Conversion
Securities, such certificates being deemed to be issued and outstanding as of
the Conversion Date.
 
 
Page 2 of 10

--------------------------------------------------------------------------------

 
 
(c)           The Company shall provide the Holder at least 5 days prior written
notice of any anticipated repayment or prepayment of this Note.
 
2.2.           Forced Conversion Option.
 
(a)           The outstanding principal amount of this Note and any interest
outstanding hereunder shall be convertible (in whole or in part), at the option
(the “Forced Conversion Option”) of the Company, at any time, into such number
of the Company’s shares of common stock, $0.01 par value per share (the “Common
Stock”), equal to the quotient (rounded upward to the nearest whole share of
Common Stock) of (A) the amount of unpaid principal and interest outstanding
hereunder being converted from Euros into Dollars based upon an exchange rate
of  0.63910 Euros per one Dollar, the Issuance Date exchange rate, divided by
(B) the Conversion Price (as hereinafter defined) per share of Common Stock then
in effect (such shares of Common Stock being the “Conversion Securities”.  For
purposes hereof, “Conversion Price” shall mean $0.024, as such price shall be
appropriately adjusted (as determined in good faith by the Chief Financial
Officer, Chief Accounting Officer or equivalent officer of the Company) from
time to time in the event of any equity split, dividend, recapitalization,
reclassification or similar event by the Company with respect to its equity
securities.
 
(b)           To exercise the Forced Conversion Option in accordance with
Section 3.2(a), the Company shall deliver written notice of such exercise,
substantially in the form of Exhibit C to this Note, with appropriate insertions
(the “Forced Conversion Notice”), to the Holder at its address for notices as
set forth herein.  The date upon which the conversion shall be effective (the
“Conversion Date”) shall be deemed to be the date set forth therefore in the
Conversion Notice. Promptly after the date of delivery of the Conversion Notice
to the Holder, the Company shall deliver to the Holder (the date of such
delivery, the “Delivery Date”) one or more certificates representing the
Conversion Securities, such certificates being deemed to be issued and
outstanding as of the Conversion Date.
 
(c)           The Company shall provide the Holder at least 5 days prior written
notice of any anticipated repayment or prepayment of this Note.
 
2.3.           Certain Rights of the Holder.  Nothing contained in this Note
shall be construed as conferring upon the Holder the right to vote or to receive
distributions or to consent or to receive notice as a member or shareholder in
respect of any meeting of members or shareholders for the election of directors
(as the case may be) of the Company or of any other matter, or any other rights
as a shareholder of the Company.
 
Article III
Representations and Warranties of the Company
 
The Company hereby represents and warrants to the Holder as follows:
 
3.1.           Organization. The Company is a corporation duly organized and
validly existing under the laws of the State of Delaware and has the power and
authority to enter into this Note and to carry out the transactions contemplated
hereby.  The Company has the requisite corporate power and authority to own,
lease and operate the properties used in its business and to carry on its
business as currently conducted and currently contemplated to be conducted.
 
3.2.           Authority.  The Company has the corporate power and authority to
enter into this Note and to perform its obligations hereunder.  The execution,
delivery and performance by the Company of this Note and the consummation by the
Company of the transactions contemplated hereby have been duly authorized and
approved by the Board of Directors of the Company and no other corporate
proceedings on the part of the Company or any shareholder are necessary to
authorize and approve this Note and the transactions contemplated hereby.  This
Note has been duly executed and delivered by the Company and constitutes the
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except that (i) such enforcement may be subject to
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights and (ii) the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to equitable defenses and to the discretion of the court before which
any proceeding therefore may be brought.
 
 
Page 3 of 10

--------------------------------------------------------------------------------

 
 
3.3.           Consents and Approvals.  There is no requirement applicable to
the Company which has not already been satisfied to make any filing with, or to
obtain any permit, authorization, consent, waiver or approval of, any person
(including, but not limited to, the Board of Directors and shareholders of the
Company) or any governmental or regulatory authority as a condition to the
lawful consummation by the Company of the issuance of the Conversion Securities
or any other transaction contemplated by this Note, except for securities
filings which can legally be made after such consummation(s).
 
3.4.           No Violation.  Neither the execution and delivery of this Note by
the Company nor the consummation of the transactions contemplated hereby will
(i) conflict with or result in any breach of any provision of the Company’s
Restated Certificate of Incorporation, as amended through the Issuance Date, or
Bylaws, as amended through the Issuance Date, (ii) result in a default or
constitute an Event of Default or a breach (or gives rise to any right of
termination, cancellation or acceleration, or result in any Encumbrance (as
hereinafter defined) upon any property or assets of the Company) under any of
the terms, conditions or provisions of any note, bond, mortgage, indenture,
agreement, lease or other instrument or obligation to which the Company is a
party or by which the Company any of its respective properties or assets is
bound, or (iii) violate any order, writ, injunction, decree, statute or
regulation or any other restriction of any kind or character applicable to the
Company or any of its respective properties or assets.
 
3.5.           Certain Definitions.  For purposes of this Note, the following
terms shall have the respective definitions set forth below:
 
(a)           “Encumbrance” shall mean any lien, charge, claim, pledge, security
interest, conditional sale agreement or other title retention agreement, lease,
mortgage, security agreement, right of first refusal, option, restriction,
tenancy, license, covenant, right-of-way, easement or other encumbrance
(including the filing of, or agreement to give, any financing statement under
the Uniform Commercial Code or any other law of any jurisdiction).
 
(b)           “Person” shall mean any individual, corporation, partnership,
joint venture, trust, unincorporated organization, limited liability company,
estate, association, joint stock company, company, other form of business or
legal entity or governmental authority.
 
Article IV
Miscellaneous
 
4.1.           Governing Law.  This Note is being delivered as a sealed
instrument in the State of Delaware and shall be governed by and construed and
enforced in accordance with the laws of the State of New York (regardless of the
laws that might otherwise govern under applicable principles of conflicts of law
of such State).
 
4.2.           Headings; Interpretation.  Article and section headings in this
Note are included herein for purposes of convenience of reference only and shall
not constitute a part of this Note for any other purpose.  The terms “hereof”,
“hereunder” and similar expressions refer to this entire Note and not to any
particular provision hereof.  Unless otherwise specified, words importing the
singular include the plural, words importing any gender include every gender and
words importing persons include bodies corporate and unincorporate and (in each
case) vice versa.
 
 
Page 4 of 10

--------------------------------------------------------------------------------

 
 
4.3.           Costs and Expenses. Each of the Company, on the one hand, and the
Holder, on the other hand, shall bear all of its own costs and expenses
(including attorneys’ fees and expenses) incurred in connection with the
negotiation, execution and delivery of this Note.  In the event of litigation
hereunder, the non-prevailing party shall pay all reasonable out-of-pocket costs
and expenses (including, without limitation, reasonable attorneys’ fees and
expenses) incurred by the prevailing party.
 
4.4.           Binding Effect.  The obligations of the Company and the Holder
set forth herein shall be binding upon the successors and assigns of each such
party, whether or not such successors or assigns are permitted by the terms
hereof.
 
4.5.           Amendments.  This Note may not be modified or amended in any
manner except in a writing executed by the Company and the Holder.
 
4.6.           Compliance with Securities Laws.  The Holder of this Note
acknowledges that this Note is being acquired solely for the Holder’s own
account and not as a nominee for any other party, and for investment, and that
the Holder shall not offer, sell or otherwise dispose of this Note or any
securities acquired upon conversion of this Note in the absence of a
registration statement in effect with respect thereto under the Securities Act
except pursuant to an exemption from registration under the Securities Act and,
if requested, delivery of an opinion of counsel reasonably satisfactory to the
Company that such registration is not required. Any Note issued in substitution
or replacement for this Note, as well as any securities acquired upon conversion
thereof, shall be stamped or imprinted with a legend in substantially the
following form:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SECURITIES UNDER SUCH ACT EXCEPT PURSUANT TO AN EXEMPTION FROM
REGISTRATION AVAILABLE UNDER SUCH ACT.”
 
4.7.           Jurisdiction.  Each of the Company and the Holder hereby
irrevocably consents and submits to the exclusive jurisdiction of the United
States District Court for the Southern District of New York in connection with
any dispute arising out of or relating to this Note, waives any objection to
venue in such District (unless such court lacks jurisdiction with respect to
such dispute, in which case, each of the parties hereto irrevocably consents to
the jurisdiction of the courts of the State of New York in connection with such
dispute and waives any objection to venue in New York).
 
4.8.           No Assignment by Company.  The Company shall not be permitted to
assign any of its rights or obligations under this Note, and any such assignment
shall be null and void ab initio.
 
4.9.           Company Waivers.
 
(a)           Except as otherwise specifically provided herein, the Company and
all others that may become liable for all or any part of the obligations
evidenced by this Note, hereby waive presentment, demand, notice of nonpayment,
protest and all other demands and notices in connection with the delivery,
acceptance, performance or enforcement of this Note, and do hereby consent to
any number of renewals of extensions of the time or payment hereof and agree
that any such renewals or extensions may be made without notice to any such
persons and without affecting their liability herein and do further consent to
the release of any person liable hereon, all without affecting the liability of
the other persons, firms or corporations liable for the payment of this Note AND
DO HEREBY WAIVE TRIAL BY JURY.
 
 
Page 5 of 10

--------------------------------------------------------------------------------

 
 
(b)           No delay or omission on the part of the Holder in exercising its
rights under this Note, or course of conduct relating hereto, shall operate as a
waiver of such rights or any other right of the Holder, nor shall any waiver by
the Holder of any such right or rights on any one occasion be deemed a waiver of
the same right or rights on any future occasion.
 
(c)           THE COMPANY ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE
IS A PART IS A COMMERCIAL TRANSACTION AND, TO THE EXTENT ALLOWED BY APPLICABLE
LAW, HEREBY WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY
PREJUDGMENT REMEDY WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO
USE.
 
4.10.           Notices.  All notices, claims, certificates, requests, demands
and other communications hereunder shall be in writing and shall be deemed to
have been duly given upon receipt if personally delivered, mailed or transmitted
by recognized international courier service (return receipt requested) or
transmitted by telecopier (with receipt acknowledged by the recipient or
confirmed electronically) to the respective addresses set forth on the first
page hereof, or to such other address as the person to whom notice is to be
given may have previously furnished to the other persons in writing in the
manner set forth above.
 
4.11.           Counterparts.  This Note may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 
 
Page 6 of 10

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, this Convertible Promissory Note has been executed and
delivered by the Company as of the date first written above.
 
 

      COMPANY:                  
LITHIUM TECHNOLOGY CORPORATION
                           
By:
 /s/ Theo M.M. Kremers
       
Name:
Theo M.M. Kremers
       
Title:
CEO
                          Accepted and agreed:                      
HOLDER:
                                                         
By:
           
Name:
           
Title:
           

 

 
Page 7 of 10

--------------------------------------------------------------------------------

 

 
EXHIBIT A : VOLUNTARY CONVERSION
 






Date
Principal
Amount (€)
Exercise
Price
Maximum Number
of Common
Shares
July 8, 2008
 €
$0.04
 







Maturity
in Years
Interest
Amount (€)
Exercise
Price
Maximum Number
of Common
Shares
 4.90
€
$0.04
 

 




 
Page 8 of 10

--------------------------------------------------------------------------------

 

EXHIBIT B
 
NOTICE OF VOLUNTARY CONVERSION
 
(To be executed by the Holder in order to Convert the Convertible Promissory
Note)
 
in whole / in part *
 


TO:
LITHIUM TECHNOLOGY CORPORATION



The undersigned hereby irrevocably elects to convert € ____________ of the
principal amount and accrued interest of the above Note into shares of Common
Stock of Lithium Technology Corporation, according to the conditions stated
therein, as of the Conversion Date written below.
 
 
Conversion Date:
   
Applicable Conversion Price:
$0.04
  Applicable Exchange Rate: .63910   
Signature:
   
Name:
   
Address:
   
Amount to be converted (Principal):
€                                                                 
 
Amount to be converted (Interest):
€                                                                 
 
Amount of Note unconverted (Principal):
€                                                                 
 
Amount of Note unconverted (Interest):
€                                                                 
  Conversion Price per share:    
Number of shares of Common Stock to be issued:
   
Please issue the shares of Common Stock in the following name and to the
following address:
   
Issue to:
   
Authorized Signature:
   
Name:
   
Title:
   
Phone Number:
   
Broker DTC Participant Code:
   
Account Number:
   


* elect what is applicable.
 
 
Page 9 of 10

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
NOTICE OF FORCED CONVERSION
 
(To be executed by the Company in order to Convert the Convertible Promissory
Note)
 
in whole / in part *
 


TO:
 



The undersigned hereby irrevocably elects to convert € ____________ of the
principal amount and accrued interest of the above Note into shares of Common
Stock of Lithium Technology Corporation, according to the conditions stated
therein, as of the Conversion Date written below.
 
Conversion Date:
   
Applicable Conversion Price:
$0.024
  Applicable Exchange Rate: .63910   
Signature:
   
Name:
   
Address:
   
Amount to be converted (Principal):
€                                                                 
 
Amount to be converted (Interest):
€                                                                 
 
Amount of Note unconverted (Principal):
€                                                                 
 
Amount of Note unconverted (Interest):
€                                                                 
  Conversion Price per share:    
Number of shares of Common Stock to be issued:
   
Please issue the shares of Common Stock in the following name and to the
following address:
   
Issue to:
   
Authorized Signature:
   
Name:
   
Title:
   
Phone Number:
   
Broker DTC Participant Code:
   
Account Number:
   


* elect what is applicable.
 
 
Page 10 of 10